FILED
                              NOT FOR PUBLICATION                             FEB 22 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ZAKIR SHAKIR, aka Saifuddin Adamali               No. 07-71964
 Suterwala; et al.,
                                                   Agency Nos. A076-456-441
               Petitioners,                                    A077-429-219
                                                               A077-429-221
   v.                                                          A077-429-222

 ERIC H. HOLDER Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Zakir Shakir, his wife, and two children, natives and citizens of Pakistan,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their application


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
JK/Research
for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir. 2005), and

we deny in part and dismiss in part the petition for review.

       In their opening brief, petitioners do not challenge the agency’s adverse

credibility determination, which is dispositive of their asylum and withholding of

removal claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in an opening brief are waived).

Accordingly, we deny the petition as to these claims. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

       We reject petitioners’ contention that the BIA improperly analyzed their

CAT claim. See Kamalthas v. INS, 251 F.3d 1279, 1282-84 (9th Cir. 2001).

Because petitioners do not point to any evidence in the record indicating it is more

likely than not they will be tortured if they return to Pakistan, and they do not

challenge the agency’s adverse credibility determination, their CAT claim fails.

See Farah, 348 F.3d at 1156-57. Finally, we lack jurisdiction to review

petitioners’ contention that the IJ improperly analyzed their CAT claim because

they failed to raise this issue to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

676-78 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.
JK/Research                                2                                    07-71964